DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 8/20/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 6/20/2019 are acknowledged and acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  At the last line, claim 7 appears to include a typographical error where “5ms to 36 s” should be “5ms to 36ms”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (U.S. Patent 8,979,023).

In regards to claim 1, Wang et al (henceforth referred to as Wang) disclose an airbag device for a flying object, which protects at least one of objects to be protected mounted on the flying object.  Wang teaches a UAV with incorporated airbag that inflates and protects various portions/components of the UAV (figure 4 illustrated UAV with deployed airbags), the airbag device comprising: an airbag which is provided adjacent to at least one of the objects to be protected mounted on the flying object, is contracted or folded in an initial state, and is deployable so as to cover a portion or the entirety of a periphery of the object to be protected mounted on the flying object when the airbag is inflated.  Wang teaches multiple contracted airbags that may deploy during a crash scenario; and
a gas generator which is connected to the airbag and is capable of supplying gas into the airbag to inflate the airbag when the gas generator is activated (col. 1, lines 27-39); and characterized in that the airbag internal pressure after the deployment of the airbag is -69.8kPa to 48.6 kPa.

In regards to claim 2, Wang discloses that the object to be protected mounted on the flying object is any one of a power source of the flying object, a safety device used to protect the flying object and a collision object that collides with the flying object from the impact at the time of collision, a laser surveying device capable of performing surveying, an altitude sensor capable of detecting altitude, an infrared sensor or ultrasonic sensor capable of detecting a distance from the collision object, a camera capable of performing imaging, a black box device that records acquired data, and a flight control device that controls flight of the flying object.  Want teaches a protecting airbag that deploys in or around various portions of the UAV including at least some of those claimed.

In regards to claim 7, Wang discloses that one of the objects to be protected mounted on the flying object is a detection device capable of detecting or predicting collision between the flying object and an obstacle existing outside the flying object, and after the detection device detects or predicts the collision between the flying object and the obstacle existing outside the flying object, the detection device transmits an operation signal to the gas generator to operate the gas generator, and controls the airbag to start deployment within 5 ms to 36s.  

In regards to claim 8, Wang discloses that one of the objects to be protected mounted on the flying object is a detection device capable of detecting or predicting collision between the flying object and an obstacle existing outside the flying object, and a detectable distance from the detection device to the obstacle existing outside the 

In regards to claim 10, Wang discloses that the gas generator has a pyro-type gas generating agent and is configured such that the gas is generated by combustion of the pyro-type gas generating agent to flow into the airbag.  Wang teaches using a compressed gas container, but describes the possible use of a pyro device.

In regards to claim 11, Wang discloses that the gas generator comprises a gas-filled container filled with compressed gas and an igniter that has an ignition charge and cleaves the gas-filled container owing to combustion of the ignition charge to make the compressed gas as the gas flow into the airbag.  Wang teaches multiple different possible methods for inflation including chemical reactive gas and ignition source.

In regards to claim 12, Wang discloses that at least one of the objects to be protected mounted on the flying object is provided inside an airframe of the flying object, and the airbag is provided inside the airframe of the flying object to be adjacent to the object to be protected mounted on the flying object provided inside the airframe of the flying object.  Wang teaches various objects to be protected including portions of the internal components of the aircraft and also an airbag within the airframe at least prior to inflation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 8,979,023) in view of Chan et al. (U.S. Patent 10,336,453).

In regards to claim 3, Wang fails to explicitly disclose that the airbag is a tubular expandable body which expands so as to cover a portion or the entirety of a periphery of the object to be protected mounted on the flying object when the gas generator is operated.  However, Chan et al (henceforth to as Chan) teaches a UAV system that incorporates multiple inflatable bags (airbags) to provide impact protection to various equipment and further illustrates different shapes and sizes including a tubular application to encompass a component (see figures 16a-e).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide different shapes and sizes for airbags of Wang including tubular as taught by Chan, to fit and protect different shaped components.

In regards to claim 4, Wang fails to disclose that the airbag is an expandable body having a dome-like portion which expands so as to cover a portion or the entirety of a periphery of the object to be protected mounted on the flying object when the gas generator is operated.  However, Chan teaches a UAV system that incorporates multiple inflatable bags (airbags) to provide impact protection to various equipment and further illustrates different shapes and sizes including a dome shape application to encompass a component (see figures 16a-e).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide different shapes and sizes for airbags of Wang including dome shaped as taught by Chan, to fit and protect different shaped components.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 8,979,023) in view of Smith et al. (U.S. Patent Application Publication 2011/0226898).

In regards to claim 5, Wang fails to disclose that the airbag has a vent hole capable of discharging gas inside the airbag.  However, Smith et al (henceforth referred to as Smith) teaches venting holes in an aircraft crash attenuation system airbag (item 29, par. 23).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate a vent in the airbags of Wang as taught by Smith, to help absorb impact energy.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 8,979,023).

In regards to claim 9, although Wang fails to explicitly disclose that when a weight of the obstacle is M [kg], a relative speed with respect to the obstacle at which the airbag is capable of absorbing impact is W [m/s], and a numerical value X [kg1/2-m/s] is M1/2 x w, X is 50 to 900.  Wang teaches a some relative speed to which the vehicle airbag is capable of absorbing impact with some obstacle and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide some speed threshold at which an airbag is able to meet the impact protection requirement including that derived in the claim equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

Summary/Conclusion
Claims 1-5 and 7-12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641